Citation Nr: 1220073	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  06-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected pseudofalliculitis barbae.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for mixed personality disorder.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for depression.

4. Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In November 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In August 2009, the Veteran testified on the new and material issues at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Of the issues currently on appeal, the Board's November 2009 remand addressed the new and material issues only.  While the appeal was in Remand status, the appeal of the issue of entitlement to an initial compensable rating for service-connected pseudofalliculitis barbae was perfected by the Veteran.  In March 2010, the Veteran filed a VA Form 9 with regard to that claim and requested a personal hearing before a Veterans Law Judge (VLJ).  A hearing on appeal will be granted if a veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2011).  Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated.  38 C.F.R. § 20.904 (2011).  The Board cannot decide the appeal until the Veteran has been afforded a hearing.  This hearing must be scheduled at the RO level; therefore, a remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a VLJ at the earliest available opportunity, pursuant to the Veteran's March 2010 request.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  A copy of this notification should be associated with the claims file. 

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


